Citation Nr: 1030770	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the Veteran is competent to handle disbursement of 
funds.

2.  Entitlement to a compensable evaluation for left (minor) 
thoracic outlet syndrome.

3.  Entitlement to a compensable evaluation for right (major) 
ulnar neuropathy at the elbow, status post transposition and 
cubital tunnel release.

4.  Entitlement to an evaluation in excess of 10 percent for left 
(minor) ulnar entrapment at the elbow, status post transposition 
and cubital tunnel release.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to January 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Following the June 2006 rating decision, the Veteran filed a 
timely Notice of Disagreement (NOD) in July 2006 relating to all 
the claims addressed in that rating decision including the claim 
involving whether the Veteran is competent to handle disbursement 
of funds.  A statement of the case (SOC) addressing all four 
issues shown on the title page of this document was issued in 
October 2006.  The Veteran filed a timely substantive appeal in 
March 2007, indicating that he wanted to appeal all of the issues 
listed on the SOC; thereby perfecting all of the claims on 
appeal.  Coincident with that designation, he also requested that 
the competency claim be formally withdrawn.  Subsequent 
statements and arguments presented by the Veteran's 
representative fail to include a discussion of, or reference to, 
the competency determination, confirming the Veteran's request 
that the claim be withdrawn from appellate consideration.  As 
such, that claim will be formally dismissed herein.

The increased rating claims for left thoracic outlet syndrome, 
right ulnar neuropathy at the elbow, and left ulnar entrapment at 
the elbow are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
any further action is required on his part.




FINDING OF FACT

In March 2007, prior to the promulgation of a Board decision, the 
Veteran withdrew his appeal pertaining to the claim of whether he 
is competent to handle disbursement of funds.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding the 
claim of whether the Veteran is competent to handle disbursement 
of funds have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The file contains a statement from the Veteran dated in March 
2007, requesting a withdrawal of the appeal with respect to the 
claim involving whether he is competent to handle disbursement of 
funds.  No allegations of errors of fact or law, therefore, 
remain for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal concerning the claim of whether the Veteran is 
competent to handle disbursement of funds is dismissed.


REMAND

The Veteran is seeking compensable evaluations for his service-
connected left thoracic outlet syndrome and right (major) ulnar 
neuropathy at the elbow, and an evaluation in excess of 10 
percent for left (minor) ulnar entrapment at the elbow.  A remand 
is required in this case primarily to request additional 
evidentiary development.

The Veteran's disabilities involving right and left ulnar 
entrapment/neuropathy at the elbow are both evaluated under 
diagnostic code (DC) 8516, used for the evaluation of impairment 
of the ulnar nerve.  The disability described as left thoracic 
outlet syndrome is evaluated under DC 8510, used for the 
evaluation of impairment of the upper radicular group (fifth and 
sixth cervicals).  

The most recent VA examination addressing the Veteran's service-
connected disorders was conducted in February 2006, it has now 
been several years since the Veteran was last evaluated and a 
matter critical to the adjudication of increased rating claims is 
identifying the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994), (where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claims on appeal and 
that a current evaluation which contemplates the Veteran's 
complaints and documents the currently manifested symptomatology 
would prove helpful in adjudicating the merits of the claims.  In 
this regard, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In determining the extent and degree of the Veteran's 
disabilities, upon VA examination, the examiner will be asked to 
determine whether the Veteran has complete paralysis, incomplete 
paralysis, neuritis, or neuralgia of his right and left ulnar 
nerve, and the upper radicular group.  If the examiner finds that 
the Veteran has incomplete paralysis/neuritis/or neuralgia of any 
nerve(s), then, for each such nerve, he/she should will be asked 
to make a specific finding as to whether the degree of each 
condition is best described as mild, moderate, or severe.  38 
C.F.R. §§ 4.123, 4.124, 4.124(a), Diagnostic Codes 8510, 8610, 
8710 and 8516, 8616, 8716 (2009).

Also on remand, the RO will be requested to ask the Veteran to 
identify all health care providers that have treated him for his 
service-connected right and left ulnar entrapment/neuropathy and 
for left thoracic outlet syndrome, and attempt to obtain records 
from each health care provider he identifies that might have 
available records, if not already in the claims file.  In 
particular, a request to obtain pertinent VA treatment records 
dated since October 2006, the most recent evidence of record at 
this point, will also be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected right and left ulnar 
entrapment/neuropathy at the elbow and for 
left thoracic outlet syndrome, and attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In addition, obtain pertinent 
VA records, if any, dated from October 2006 
to the present.  If records are unavailable 
and future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

2.  After completion of the above, schedule 
the Veteran for an examination of his 
service-connected right and left ulnar 
entrapment/neuropathy at the elbow and for 
left thoracic outlet syndrome, by an 
appropriate provider, to determine the 
nature and extent of his service-connected 
disabilities.  The claims file should be 
reviewed by the examiner, and the report 
should so indicate.  The examiner is asked 
to record the Veteran's reported 
symptomatology associated with his service-
connected conditions.

When determining the extent of the 
Veteran's right and left ulnar 
entrapment/neuropathy at the elbow and for 
left thoracic outlet syndrome, the examiner 
is asked to determine whether the Veteran 
has complete paralysis, incomplete 
paralysis, neuritis, or neuralgia, in 
conjunction with each of these service-
connected conditions (as separately 
evaluated and assessed).  If it is not 
possible to provide any of the information 
requested below, the examiner(s) should 
state the reason(s) why. 

a.  If the examiner finds that the Veteran 
has incomplete paralysis of any of the 
three aforementioned service connected 
disorders, then, for each such condition, 
he/she should make a specific finding as to 
whether that incomplete paralysis is best 
described as mild, moderate, or severe, 
describing the symptomatology associated 
therewith.

b.  The examiner is also requested to 
conduct range of motion studies of the 
affected areas, recording those findings in 
the examination report.  Should any 
limitation of motion be shown, the examiner 
is requested to address whether such 
findings are related to one of more of the 
service connected conditions (specifying 
the condition(s) impacted).  

3.  After completion of the above, the AOJ 
should readjudicate the claims of 
entitlement to a compensable evaluation for 
left (minor) thoracic outlet syndrome; 
entitlement to a compensable evaluation for 
right (major) ulnar neuropathy at the 
elbow, status post transposition and 
cubital tunnel release; and entitlement to 
an evaluation in excess of 10 percent for 
left (minor) ulnar entrapment at the elbow, 
status post transposition and cubital 
tunnel release.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to report 
for an examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  The 
Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


